Aside from the inconsistency in the instructions referred to by the majority, I fear that the instructions given failed to give the jury a clear idea of the law applicable. Instruction numbered 13, quoted by the majority, would seem to carry the idea that a sudden and unexpected coming upon the wet pavement in broad daylight by a driver entirely *Page 366 
familiar with the roadway would excuse the driver of the automobile from all liability for what followed. The instruction entirely omits to mention the ever-present duty of the driver to exercise due care under all of the circumstances. Certainly the law places the duty upon a driver descending a steep grade to keep a reasonable lookout for wet pavement, or any other condition which would require caution and a slackening of speed to avoid the danger of skidding, and such duty must have been met before the driver can claim the benefit of the emergency rule mentioned in instruction numbered 14. In other words, these instructions permitted the jury to excuse the driver under the emergency rule from the simple fact that the wet pavement was encountered unexpectedly, which, as I understand it, cannot be the law. The general language as to prior negligence contained in instruction numbered 15 does not, in my judgment, sufficiently meet the situation, and fails to direct the attention of the jury to the driver's duty to observe and exercise reasonable care under conditions which would be known, if reasonable observation had been made. In my judgment, the instructions, taken as a whole, could not, and did not, convey to the mind of the average juryman the principles of law applicable.
I therefore dissent.
FULLERTON, C.J., concurs with TOLMAN, J. *Page 367